

Option No.: _______


 


NEW GENERATION BIOFUELS HOLDINGS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
New Generation Biofuels Holdings, Inc., a Florida corporation (the “Company”),
hereby grants an option to purchase shares of its common stock, $.001 par value,
(the “Stock”) to the optionee named below.  Additional terms and conditions of
the grant are set forth in this cover sheet and in the attachment (collectively
the “Agreement”), and in the Company’s 2007 Omnibus Incentive Plan (the “Plan”).
 
Grant Date:  __________________, 200__
 
Name of Optionee:  _________________________________________________
 
Optionee’s Employee Identification Number:   _____-____-_____
 
Number of Shares Covered by Option:  ______________
 
Option Price per Share:  $_____.___ (At least 100% of Fair Market Value)
 


 
By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the Plan.  Certain capitalized terms used in this
Agreement are defined in the Plan, and have the meaning set forth in the Plan.
 
Optionee:                      _________________________________________________________________________________________________________
(Signature)
 
Company:                      _________________________________________________________________________________________________________                                                                                               
(Signature)
 
Title:                      _________________________________________________________________________________________________________
 


 
This is not a stock certificate or a negotiable instrument.
 

 
 

--------------------------------------------------------------------------------

 



 
NEW GENERATION BIOFUELS HOLDINGS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
Non-Qualified Stock Option
This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.
 
Vesting
This option is only exercisable before it expires and then only with respect to
the vested portion of the option.  Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.
Your right to the Stock underlying this Option Agreement vests according to
Attachment A, “Vesting Schedule”, provided you then continue in Service.  The
resulting aggregate number of vested shares will be rounded down to the nearest
whole number, and you cannot vest in more than the number of shares covered by
this option.
No additional shares of Stock will vest after your Service has terminated for
any reason.
 
Term
Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet.
 
Notice of Exercise
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally).  Your notice must also specify how your shares of Stock
should be registered (e.g. in your name only or in your and your spouse’s names
as joint tenants with right of survivorship).  The notice will be effective when
it is received by the Company.
If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
 
Form of Payment
When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing.  Payment may be made in one (or a
combination) of the following forms:
 
·           Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.
 
·           Shares of Stock which have already been owned by you and which are
surrendered to the Company.  The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.
 
·           By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.
 


 
2

--------------------------------------------------------------------------------

 



Withholding Taxes
You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option.  In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.  Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Stock otherwise issuable to you or by delivering to the
Company shares of Stock already owned by you.  The shares of Stock so delivered
or withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
 
Corporate Transaction
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this option will become 100% vested (i) if it is not
assumed, or equivalent options are not substituted for the options, by the
Company or its successor, or (ii) if assumed or substituted for, upon your
Involuntary Termination within the 12-month period following the consummation of
the Corporate Transaction.
“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same may be increased from time to time) or a material reduction in your
annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company's requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company's business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction.
 


 
3

--------------------------------------------------------------------------------

 



Transfer of Option
During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the
option.  You cannot transfer or assign this option.  For instance, you may not
sell this option or use it as security for a loan.  If you attempt to do any of
these things, this option will immediately become invalid.  You may, however,
dispose of this option in your will or it may be transferred upon your death by
the laws of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.
 
Retention Rights
Neither your option nor this Agreement give you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity.  The
Company (and any Parent, Subsidiaries or Affiliates) reserve the right to
terminate your Service at any time and for any reason.
 
Shareholder Rights
You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made).  No adjustments are made for dividends or other
rights if the applicable record date occurs before your stock certificate is
issued (or an appropriate book entry has been made), except as described in the
Plan.
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) pursuant
to the Plan.  Your option shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.
 


 
4

--------------------------------------------------------------------------------

 



Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Florida, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
The Plan
 
The text of the Plan is incorporated in this Agreement by reference.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.
 
Data Privacy
In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
By accepting this option, you give explicit consent to the Company to process
any such personal data.  You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format.  If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies.  Please contact [             ] at [             ] to request
paper copies of these documents.
 
   



 
 
5

--------------------------------------------------------------------------------

 
By signing the cover sheet of this Agreement, you agree to all of the terms and
 
conditions described above and in the Plan.
 

 
6

--------------------------------------------------------------------------------

 

Attachment A
 

 

--------------------------------------------------------------------------------

 
